            Case 1:19-cv-11427-VSB Document 13 Filed 03/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
EVALINA CALCANO, ON BEHALF OF HIMSELF                                   :
AND ALL OTHER PERSONS SIMILARLY                                         :   ECF CASE
SITUATED,                                                               :   No.: 1:19-cv-11427-VSB
                                                                        :
                                                                        :   NOTICE OF SETTLEMENT
                                   Plaintiffs,                          :
                          v.                                            :
                                                                        :
                                                                        :
LUXOTTICA U.S. HOLDINGS CORP                                            :
                                                                        :
                                   Defendant.                           :
                                                                        :
------------------------------------                                    X


       Now comes the Plaintiff EVALINA CALCANO, on behalf of himself and all other

persons similarly situated, by and through counsel, to provide notice to the Court that the

present cause has been settled between the parties, and state:

         1. A settlement agreement (“Agreement”) is in the process of being finalized. Once

the Agreement is fully executed, and Plaintiffs have received the consideration required

pursuant to the Agreement, the parties will submit a Stipulation of Dismissal with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and will therein request that the

case be dismissed and closed.

         2. The parties respectfully request that the Court stays this case and adjourns all

deadlines and conferences.

Dated: Melville, New York
       March 19, 2020
Case 1:19-cv-11427-VSB Document 13 Filed 03/19/20 Page 2 of 2



                           Respectfully submitted,
                           THE LAW OFFICE OF DARRYN
                           SOLOTOFF

                           ______ s/Darryn G. Solotoff________
                           Darryn G. Solotoff
                           25 Melville Park Road, Suite 108
                           Melville, New York 11747
                           Phone: 516.695-0052
                           ds@lawsolo.net
                           Attorney for Plaintiff
